DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to an apparatus that displays an image and outputs audio based on a distance difference between regions of displayed image, and associated method. Each independent claim identifies the uniquely distinct features:
In reference to claim 1,
 “receive information about a region displayed by an external electronic apparatus playing the same image as an image played on the display by the electronic apparatus, in the image via the communication module;
receive voice data generated by the external electronic apparatus, via the communication module; and
adjust an output of the speaker based on a distance difference between a region displayed by the external electronic apparatus and a region displayed on the display by the electronic apparatus to control the voice data to be played. ”


With respect to claim 10,
“receiving information about a region displayed by an external electronic apparatus playing the same image as an image played by the electronic apparatus, in the image; 
receiving voice data generated by the external electronic apparatus; and 
adjusting and playing an output of the received voice data based on a distance difference between a region displayed by the external electronic apparatus and a region displayed on a display by the electronic apparatus.”

  Kim (US 2015/0130727) discloses an apparatus receives image information about a region displays by and external electronic device as shown in Fig. 7.
Lee et al. (US 2015/0222780) discloses mobile terminal with user voice links to an image as shown in Figs. 9.   
Cho (U.S. Patent No. 9,374,549) discloses a display that outputs sound according to the locations of the external devices in Fig. 4

However, either singularly or in combination, the cited prior arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on  Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.  
Eichler et al (US 2003/0223602) discloses method and system for audio imaging.
Chang (US 2014/0181657) discloses portable device and audio controlling method for portable device.
Wright et al. (US 2016/0379660) discloses filtering sounds for conferencing applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


 



/DUC Q DINH/Primary Examiner, Art Unit 2692